47 F.3d 1171
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert W. HILL, Defendant-Appellant.
No. 95-3051.
United States Court of Appeals, Sixth Circuit.
Jan. 18, 1995.

Before:  ENGEL, KENNEDY, and SUHRHEINRICH, Circuit Judges.

ORDER

1
The defendant appeals a district court order denying his motion for release pending sentencing and moves for emergency consideration of his appeal.  The government has filed a response.


2
The defendant has entered a plea of guilty on charges of conspiracy to commit money laundering in violation of 18 U.S.C. Sec. 1956(g) and engaging in a continuing criminal enterprise in violation of 21 U.S.C. Sec. 848.  He is, therefore, subject to the mandatory detention provision contained in 18 U.S.C. Sec. 3143(a)(2).  A person subject to detention under this section may be ordered released if the conditions of release set forth in Sec. 3143(a)(1) are met and "it is clearly shown that there are exceptional reasons why such person's detention would not be appropriate."  18 U.S.C. Sec. 3145(c).  Upon review of the facts and arguments presented, we conclude that the defendant has not demonstrated exceptional reasons which would entitle him to such release.


3
It is therefore ORDERED that the district court's decision denying release is affirmed.